Citation Nr: 1508120	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus type II (diabetes), to include as due to Agent Orange exposure or secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran previously filed a claim of service connection for diabetes in October 2004.  This claim was denied in a March 2005 rating decision.  In light of this prior denial, the RO's instant rating decision characterized the issue as a petition to reopen the previously denied claim.  In light of additional service records obtained since the prior denial, however, the Veteran's original claim must be reviewed de novo pursuant to 38 C.F.R. § 3.156(c) (2014).  Accordingly, the Board has recharacterized the issue as an original claim.  

The Veteran testified before a Decision Review Officer of the RO in 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran sustained an abrasion to the left knee during service and is currently service-connected for PTSD, but his current left knee condition is shown to most likely be a result of morbid obesity, which is not a service-connected disability, rather than the abrasion incurred during service or as a secondary result of PTSD.  

2.  The Veteran is diagnosed with type II diabetes mellitus, but the credible and competent evidence of record does not establish exposure to Agent Orange in Korea, Thailand, or Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left knee disorder, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2014).

2.  The criteria to establish service connection for type II diabetes mellitus, to include on the basis of Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in October 2004 and May 2009.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.


B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  At his DRO hearing, the Veteran specified that VA was "up to date" with regards to information regarding his appeal.  Hr'g Tr. 5.  

A VA examination has not been conducted.  However, the evidence currently of record adequately informs the Board's judgment on those complex medical matters raised in this appeal.  Specifically, as explained herein below, the evidence of record establishes that the Veteran's current left knee condition is most likely secondary to morbid obesity, which is not a service-connected disability.  With regard to diabetes, the only material issue of fact in dispute concerns whether the Veteran was exposed to Agent Orange during service, which is not a question suitable to ask a VA examiner.  Accordingly, a VA examination is not necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). 

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 






II.  Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Additionally, Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2014).  Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1 MR IV.ii.2.C.10.q.  

Certain diseases will be presumed to be a result of Agent Orange exposure if the veteran was exposed to herbicides.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.309(e).  The fact that a diagnosed condition is not on the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Finally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).   VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

A lay person is competent to report on the onset and recurrence of symptoms.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Jandreau, 492 F.3d 1376-77; see also Kahana, 24 Vet. App. at 433 n.4.

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

Left Knee

The Veteran has raised alternative theories of entitlement with regard to his left knee.  First, he maintains that the current condition is a directly result of injury incurred during service.  Alternatively, he contends that the current condition is secondary to PTSD.  On this alternative theory of entitlement, the Veteran maintains that his PTSD caused morbid obesity, which caused or worsened his left knee disability.  

(1) Existence of a Present Disability

There is no material dispute that a current disability is present in the left knee.  As early as June 1994, the medical evidence reflects osteoarthritis in that knee.  In May 1998, he underwent a left total knee arthroscopy (replacement).  Accordingly, a current disability is established.  
 
(2) In-Service Incurrence or Aggravation of a Disease or Injury
March 1969 to February 1973

An in-service injury is also established.    

At his June 2011 DRO hearing, the Veteran testified that his left knee was injured while playing football in Korea, when "a guy hit me from behind on the left knee."  DRO Hr'g Tr. 2.  He "went to the infirmary," where "they put an Ace bandage on me and sent me on my way."  Hr'g Tr. 2-3.  He had problems with the knee, but did not otherwise seek treatment for the left knee during service because he "felt that they would give me the same thing, [a] pain pill, and tell me to stay off of it for a couple of days and send me back.  Hr'g Tr. 3.  His symptoms involved stiffness, pain, loss of motion, and it "g[a]ve away" one time.   Board Hr'g Tr. 3-4.  He continued having pain-the same type of problem-after service, but first went to a doctor six or seven years after service because he was having severe pain.  Hr'g Tr. 4-5.  

The Veteran's testimony conflicts with what is shown in his service treatment records (STRs).  Although the STRs do reflect a knee injury as he described it at his hearing, the injury was to the right knee.   Specifically, in Taegu, Korea, he was seen in October 1971 for soreness in the right knee after playing touch football with problems for the past 4 years following the football injury.  X-rays of the right knee were conducted, which notated:  "injured in football."

In light of this evidence, the Board must find that the Veteran's account of injury his left knee while playing football to be an inaccurate history.  Although there is no indication that he was attempting to intentionally misrepresent his history, it must be recognized that human memory is fallible.  In either event, this conflict between his STRs and his DRO testimony shows that the Veteran is most likely mistaken in his recollection of injuring his left knee while playing football.

Nonetheless, the STRs do document a left knee injury in April 1971, also in Taegu, Korea.  The Veteran "was off duty playing baseball when he tripped and fell down.  He received an abrasion to the left knee."

In light of the abrasion received during service, an in-service injury is established. 

(3) Nexus

Notwithstanding the above two favorable findings, the claim must be denied because the evidence does not establish a nexus between the current disability and the in-service injury.  

Chronicity/Continuity

The Veteran's current condition is a chronic disease listed in 38 C.F.R. § 3.309(a).  

However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained immediately above, the most probative evidence makes it most likely that the Veteran suffered a limited injury during service involving an abrasion.  His December 1972 separation physical examination reflects no abnormality on clinical evaluation, and the Veteran denied a history of all pertinent symptoms, including "trick" or locked knee.  

By its very nature, the separation examination was intended to be a comprehensive accounting of the Veteran's past medical history during service.  Importantly in this regard, as indicated by the nature of the questions asked in the medical history questionnaire, the Veteran was expected to comprehensively report all past and then-existing medical conditions.  A contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's separation examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Stated differently, the separation history  is assumed to be truthful.  

It is also expected that any abnormalities involving the left knee would have been documented by the separation examiner during the clinical evaluation in some manner if found in the course of such a regularly conducted activity.  In fact, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  
  
Consistent with these fundamental evidentiary principles, the Veteran's separation examination must be accepted as the credible and accurate account of his left knee condition during service.  Because he did not identify any complaints involving the left knee, and because the examiner did not document any abnormality involving the left knee, the separation examination is highly probative evidence tending to make it far more likely that the abrasion did not result in any further problems in the left knee during the remainder of his service.  The most reasonable conclusion to draw is that his separation examination would have recorded a left knee abnormality if one had resulted from the abrasion.  The Veteran's current assertions to the contrary are more likely consistent with an inaccurate recollection.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Other evidence also makes it unlikely that there was a continuity of symptomatology after service.  A private treatment record from June 1994 notes that the Veteran "has had about a 20 year history of knee discomfort, left worse than right.  He has trouble that is intermittent in nature."  The Board notes that 20 years prior to June 1994 would be June 1974, which would have been approximately one year and four months after his separation from service in February 1973.  Although this was relatively close in time to his service, his statement is nonetheless some evidence tending to contradict his current assertions that his knee complaints started during service.  

Also consistent with a post-service onset, the Veteran applied for disability benefits with Social Security in February 1999.  At that time, he reported "develop[ing] pain in knees [unreadable] gradually worsened.   The condition first bothered him in 1995."  He explained that his work involved lifting onto a machine tires that weighed up to 50 pounds over 100 times per hour for testing.  Consistent with what he reported to Social Security, he underwent a private consultation in January 1998, approximately one year prior to his SSA claim.  It was noted at that time that "he has bilateral discomfort primarily pain at night, constant pain as he's on concrete floors at Michelin."  

This evidence does not conclusively establish a post-service onset.  Nonetheless, these records cumulatively present a more consistent picture tending to make it far more likely that his current symptoms started after service, including by establishing a potentially intercurrent cause involving cumulative trauma at the tire plant.  The consistency between these statements, particularly as they were not prepared in connection with any shared purpose (as opposed to his current statements issued to support his VA claim) tends to suggest the reliability of these assertions.  In comparison with his current statements, there is no indication in these records of a competing interest in secondary gain.  Accordingly, this evidence makes it appear far more likely that his current statements of ongoing symptomatology since service are not an accurate account of his history.  Thus, his current statements do not provide a reliable foundation for establishing a continuity of symptomatology since service.  Because there is otherwise no competent or credible evidence of symptomatology since service, a grant of service connection cannot be made on this basis.  See 38 C.F.R. § 3.303(b).  

Finally, the condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  For these reasons, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b), or presumptively under 38 C.F.R. § 3.307(a).    

Direct and Secondary Theories

A nexus to service on a direct basis is otherwise not shown.  To the contrary, the most probative evidence tends to establish that the arthritis in his knee is most likely related to his morbid obesity.  Further, the weight of the evidence tends to indicate that his morbid obesity is related to his depression.  Because neither morbid obesity nor depression is a service-connected disability, service connection cannot be established on this basis.  

More specifically, the post-service medical records show an ongoing diagnosis of morbid obesity.  As early as a private medical record from June 1994, the Veteran was noted to be "overweight."  More recent medical records, such as in June 2004, continuously reflect the diagnosis of morbid obesity.  The Veteran underwent bariatric bypass surgery in April 2008 due to "a long standing problem with morbid obesity."  He underwent extensive consultations prior to this surgery, and these records note a history of refractory morbid obesity since the age of 36.  

Most relevant to this appeal, the medical records related to the April 2008 bariatric bypass surgery reflect the following assessment:   "As a result of his obesity he has developed multiple comorbid conditions including . . . Joint Pain . . . ."  The Board notes that this statement is recorded in the history section of this consultation record.  Often, statements such as these, when recorded in a section on a patient's medical history, are not considered highly probative evidence regarding nexus as such statements tend to be reflective of conclusory summaries without an indication of informed medical judgment.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Here, however, the comprehensiveness of the statement, plus its tone, tend to indicate that the doctor wanted to accurately record all medical conditions felt to be secondary to morbid obesity.  See id. (explaining that "the precise language of the [examiner's] notations [did not] suggest[] that the respective examiners had filtered, enhanced, or added medico-evidentiary value to the lay history through their medical expertise").  Accordingly, this opinion, even though recorded in the medical history section of the medical record, must be considered a probative medical opinion evidence tending to increase the likelihood that the Veteran's left knee condition is a result of morbid obesity rather than the abrasion received during service.  

The Veteran's representative submitted evidence, including summaries of VA studies, in January 2015, which suggests a relationship between PTSD and obesity.  This evidence states, for example, "persons with PTSD are at high risk for . . . obesity," and "PTSD can . . . place them at higher risk for other mental health problems [such as] eating disorders . . . and musculoskeletal conditions."

The latter quotation notes a higher risk for "musculoskeletal conditions."  If read very liberally, this statement could be considered some indication of a nexus between PTSD and osteoarthritis.  In this Veteran's case, however, the evidence establishes that the most likely etiology of the Veteran's left knee condition is an intervening cause - morbid obesity.  His morbid obesity is shown to be a distinctly diagnosed medical condition (as opposed to a symptom of an already service-connected disability).  To reiterate, the Veteran is not service-connected for morbid obesity.  He is free to pursue such a claim if he so wishes, and the instant determination is in no way intended to represent a finding as to the merits of this issue, if subsequently pursued.  However, at present, the Veteran's morbid obesity cannot serve as a basis to grant service connection for the left knee condition on a secondary basis.  

In summary, the evidence in this case shows that the Veteran suffered an abrasion to the left knee during service.  His current left knee condition, however, is a result of morbid obesity, which is not a service-connected disability.  Thus, the evidence regarding the material question of fact, the nexus issue, is not in equipoise.  Therefore, the claim must be denied.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).




Diabetes

The Veteran also maintains that service connection is warranted for diabetes as presumptively due to Agent Orange exposure during service.  

There is no material dispute that he currently has diabetes.  Furthermore, the Veteran does not contend that his diabetes starting during service or might otherwise be directly related to service.  Rather, the central issue in dispute in this appeal concerns whether he was exposed to Agent Orange during service either in Korea, Thailand, or Vietnam.  

With regard to these locations, the Veteran testified at his June 2011 DRO hearing that the "never went any further [] north than Seoul" while in Korea  Hr'g Tr. 7-8.  He was then in Ubon, Thailand from February 1972 until his separation in 1973.   Hr'g Tr. 8.  From there, he was sent TDY to Vietnam in June or July of 1972 from the 8th Combat Support Group.  Hr'g Tr. 8-9.  He volunteered to go to conduct "some administrative work," and he stayed approximately 3 days.  Hr'g Tr. 9.  While there, a movie theater was blown up after he had left from seeing a movie there and gone about one block.  Hr'g Tr. 9.  He went back to Thailand immediately after that.  Hr'g Tr. 9-10.  

Earlier, he wrote in his May 2010 VA Form 9 (substantive appeal) that although he "was not stationed at the DMZ [in Korea] I traveled in that area many times."  He clarified that he "did travel by helicopter to Seo[u]l," and he "feel[s] that I was close enough to be exposed" to Agent Orange.  He "saw the damage the defo[]liants caused."  He submitted a photocopy of a map of Korea on which he highlighted Seoul and the Incheon areas.  

In an October 2011 brief, the Veteran's representative reiterated his contention that "while a member of the 8th Combat Support Group in Thailand he was sent to Saigon Vietnam for three days TDY." 

Again, a veteran may only be presumed to have been exposed to herbicides in Korea if (a) he served between April 1, 1968, and August 31, 1971, and (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  

Here, the Veteran served at Taegu Air Force Base, Korea, during the specified time period.  However, he was assigned to the 6168 Combat Support Squadron, which is not one of the units that the Department of Defense (or VA) has determined to have operated in an area in or near the Korean DMZ.  See M21-1 MR IV.ii.2.C.10.p.  Moreover, the Veteran himself has repeatedly stated that he did not visit the DMZ.  Although he indicates that he flew "close enough" to the DMZ, the law does not provide a basis for presuming Agent Orange exposure on this basis.  See 38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, Agent Orange exposure is not established based on his service in Korea.

Next, the Veteran was stationed at Ubon Royal Thai Air Force Base, Thailand, beginning from February 1972.  He was assigned to the 8th Combat Support Group.  Performance evaluations during this time period reflect that he was a master publications library clerk.  He has not indicated, his performance evaluation reports do not show, and the record does not otherwise suggest that he was a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter during the course of his daily work duties.  Accordingly, Agent Orange exposure cannot be conceded on the basis of his assignment to Ubon Royal Thai Air Force Base.  See M21-1 MR IV.ii.2.C.10.q; see also, e.g.,  New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, VA Compensation & Pension Service Bulletin 3 (May 2010).  

Alternatively, the Veteran asserts that he set foot in Vietnam during a temporary duty (TDY) assignment to Saigon.  His official service department record show that he did not visit Vietnam.  His DD Form 214 identifies the following service:  "ASGMT TO: INDOCHINA - YES, VIETNAM - NO, KOREA - YES."  His Uniform Airman Record likewise shows that he had no "N[umbe]R of Non-Combat Short Tours."  Furthermore, a Performance Report for the period covering February 1972 to September 1972 states that he was "always cooperative in volunteering his support to Mobile and Classified Distribution," but does not refer to a TDY to Vietnam.  Finally, his official service department records do not contain a copy of TDY orders to Vietnam.  Accordingly, where a TDY to Vietnam would reasonably be expected to be documented in some manner in his service records, there is an absence of evidence.  See AZ, 731 F.3d at 1315-16, 1317-18, n.13.  In fact, his service records contain some affirmative evidence tending to establish that he did not visit Vietnam in any capacity during service.  

The Veteran's current statements do not provide a basis for presuming Agent Orange exposure based on visitation to Vietnam.  His assertions have been too inconsistent-or absent-over time to provide a credible foundation for presuming exposure based on visitation to Vietnam.  

More specifically, he testified at the June 2011 DRO hearing that his TDY was 3 days in 1972.  See Hr'g Tr. 8-9.  By comparison, he underwent an Agent Orange Registry examination at his VA hospital in June 2009, and he gave a history at that time of having "served a 2-week tour of duty in Vietnam in 1970."  Then, during a November 2010 VA PTSD examination, he reported spending a week in Saigon.  

Thus, he has given conflicting accounts of the length of time he spent in Vietnam.  To be clear, the material issue of fact in dispute in this case is not how long he spent in Vietnam, but whether he visited Vietnam for any length of time.  Nonetheless, the accounts of how long he spent there-from three days to two weeks-and the year he went, are so different as to suggest that his memory of these events is entirely unreliable.  

Moreover, the record before the Board also includes instances where the Veteran did not report visitation to Vietnam even though such a report would have been expected if it had occurred.  For instance, in an original claim filed in October 2004, the Veteran marked "Yes" where asked if he served in Vietnam.  Yet, he wrote in a May 2009 claim only that he was exposed to Agent Orange in Korea; he did not mention Vietnam.  Similarly, his May 2010 VA Form 9 contains extensive argument concerning his claimed exposure in Korea, but is silent as to visitation to Vietnam.  Even more broadly, the medical evidence of record contains repeated notations, including from May 2008 through April 2009 (he filed the instant VA claim one month later in May 2009), reflecting that he denied "any history of industrial toxin exposure."  It is more reasonable to assume that the Veteran would have referred to his visitation to Vietnam in some manner in these documents, or, more broadly, his Agent Orange exposure at all during private treatment, if such had occurred.  The absence of such information tends to further undermine the reliability of his current assertions, which heightens the likelihood that his current recollection of a TDY to Vietnam is inaccurate.  

The Veteran's wife wrote in a December 2009 statement that "[a]nother incident that causes guilt feelings [sic] happened in Saigon.  He went to a movie in Saigon, and shortly after he left the theater, it blew up."  This statement does not establish the Veteran's presence in Vietnam.  The claims file shows that the Veteran and his wife were married in 1977, which was several years after the Veteran's separation from service.  She has not indicated that she knew him while he was on active duty.  Accordingly, her statement is not a first-hand account of service in Vietnam.  Moreover, her statement does not suggest that she was relating his earlier account of service in Vietnam.  Accordingly, this is not the type of statement which might serve to rehabilitate his own account of service in Vietnam.  See, e.g., Fed. R. Evid. 801(d)(1) (prior consistent statements of declarant may be admitted to rebut an inference of fabrication)).  Therefore, her statement is no more probative than the Veteran's own statement of visiting Vietnam.  See Gardin v. Shinseki,  613 F.3d 1374 (Fed. Cir. 2010).

In light of the foregoing, the evidence currently before the Board does not provide a credible evidentiary foundation for finding that the Veteran was exposed to Agent Orange during service either in Korea, Thailand, or Vietnam.  Without this foundation, service connection for diabetes may not be granted as presumptively due to Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).
 
Again, the Veteran has not raised any other alternatively theory of entitlement in support of this claim.  The Board notes that the claims file contains some evidence suggesting that his diabetes may be a result of morbid obesity.  As explained above, however, he is not currently service-connected for morbid obesity.  As such, service connection for diabetes cannot be established at present on a secondary basis.

In summary, the evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on the only material issue of fact in dispute in this appeal-whether the Veteran was exposed to Agent Orange during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.  Therefore, the claim of service connection for diabetes must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for type II diabetes mellitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


